 TUF-NUT GARMENT MANUFACTURING COMPANY'603fere with the free flow of mail involving contractors hauling UnitedStates mail who received less than $100,000 for their services were onlymatters for State concern, was unwarranted.The implicit assump-tion of the majority in the instant case that industrial disputes involv-ing national defense contractors who receive less than $100,000 for theirmaterial or services is also a matter for State rather than Federal con-cern, is similarly fallacious.Whatever argument for this approachin matters of private commerce, it is patently inapposite in the areasof transportation of United States mail and the national defense.Accordingly, as the new standard is without foundation in fact andwill, on the basis of our past experience, clearly injure the nationaldefense effort through withdrawal of the Act's protection from areasparticularly sensitive to industrial disputes, I must dissent from thejurisdictional standard announced herein.TuF-NuT GARMENT MANUFACTURING COMPANYandINTERNATIONALLADIES' GARMENT WORKERS' UNION, LOCAL 386, AFL, PETITIONERandAMALGAMATED CLOTHING WORKERS OF AMERICA. CIO.Case No.32-IBC-765.October 26,1954Supplemental Decision and Certification of RepresentativesOn August 26, 1954, pursuant to a Decision and Direction of Elec-tion issued by the Board on August 5, 1954, an election was conductedunder the direction and supervision of the Regional Director for theFifteenth Region, among the employees of the Employer in the unitfound appropriate in the decision.At the conclusion of the election,the parties were furnished with a tally of ballots which shows that, ofapproximately 559 eligible voters, 282 were cast for the Intervenor,105 for the Petitioner, 134 against any participating labor organiza-tion, 3 were challenged, and 2 were void.On August 30, 1954, the Employer filed objections to conduct affect-ing the results of the election.In accordance with the Rules and Regu-lations of the Board, the Regional Director conducted an investigationof the objections and on September 20, 1954, the Regional Director is-sued and served upon the parties his report on objections, in which hefound that the objections did not raise substantial and material'issueswith respect to the results of the election, and recommended' that theobjections be overruled and that the Intervenor be certified on the basisof the tally of ballots.The Employer, on September 28, 1954, filedexceptions to the Regional Director's report on objections.The Employer contended in substance that the Intervenor exceededthe, bounds of legitimate electioneering by passing out certain litera-ture at the employees' entrance to the plant on the day of the election110 NLRB No. 83. 604DECISIONS OF NATIONAL LABOR RELATIONS. BOARDin violation of instructions of the Board's agent.The Regional Di-rector's investigation revealed that the Board's agent issued instruc-tions to the parties as to their behavior at the polling place and withinthe period covered by the election, which took place between 8 a. m.and 12 noon; that there was no evidence of instructions prohibitingelectioneering prior to the election; and that the CIO officials distrib-uted to the employees at the employees' entrance to the plant, justprior to the election, a 3 x 5 card on which was printed an electioneeringpoem.He furthermore found that the CIO representatives were notin the vicinity of the polls during the polling period, and did not accostany of the employees on their way to and from the polls, a distance of21/2 blocks from the plant.The Regional Director concluded that theIntervenor did not thereby interfere with the election or with the freechoice of the employees.In its exceptions, the Employer argues that the Regional Director'sreport was erroneous because he failed to interview certain persons whowere present when the oral election instructions were given by theBoard agent.However, the Employer has offered no facts to rebutthe Regional Director's conclusions nor has it notified the Board ofthe nature of the evidence it alleges the Regional Director failed toconsider.Accordingly, we find the Employer's exceptions lacking inmerit.We hereby adopt the Regional Director's recommendations andoverrule the Employer's objections to the election.As the tally of ballots shows, a majority of the ballots were cast forthe Intervenor.We shall therefore certify it as the exclusive bargain-ing representative of all the employees in the appropriate unit.[The Board certified Amalgamated Clothing Workers of America,CIO1 as the designated collective-bargaining representative of the Em-ployer's production and maintenance employees at the Employer's Lit-tle Rock, Arkansas, plant in the unit found to be appropriate.]BEN ROGERS,VICTORJ.ROGERS, DR. S. J.ROGERS AND DR. N. JAYROGERS, PARTNERSD/B/AROGERS BROS. WHOLESALERSandOPTICALWORKERSUNION, LOCAL 24859, AFLBEN ROGERS,VICTORJ.ROGERS,DR. S. J.ROGERS ANDDR. N. JAYROGERS, PARTNERSD/B/AROGERS BROS. WHOLESALERSandOPTICALWORKERS UNION,LOCAL24859, AFL.CasesNos. 39-CA-279 and39-RC-467.October 27,1954Decision and OrderOn August 14, 1953, Trial Examiner William R. Ringer issued hisIntermediate Report in the above-entitled proceeding, finding that110 NLRB No. 75.